300 F.3d 1144
Arner J. MORGAN, JR., Plaintiff-Appellant,v.NATIONAL RAILROAD PASSENGER CORPORATION, dba Amtrak, Defendant-Appellee.
No. 99-15374.
United States Court of Appeals, Ninth Circuit.
Filed August 23, 2002.

On Remand from the United States Supreme Court. D.C. No. CV-96-03585-SYI.
Pamela Y. Price, Esq., Price and Associates, Oakland, CA, for Plaintiff-Appellant.
Kathleen J. Raynsford, Esq., Washington, DC, Theodora R. Lee, Kay M. LongMartin, Broadway Oakland, CA, for Defendant-Appellee.
Before DONALD P. LAY,1 D.W. NELSON, and THOMAS, Circuit Judges.

ORDER

1
This case is remanded to the district court for further proceedings consistent with National R.R. Passenger Corp. v. Morgan, 535 U.S. ___, 122 S. Ct. 2061, 153 L. Ed. 2d 106 (2002).



Notes:


1
 The Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation